      9:15-cv-02677-JFA      Date Filed 07/17/19     Entry Number 274      Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA


Altony Brooks,                                          )   C/A: 9:15-2677-JFA-BM
                                                        )
                             Plaintiff,                 )
vs.                                                     )          ORDER
                                                        )
Lieutenant Johnson; Captain Jackelman;                  )
Officer Fludd; and Berkeley County Sheriff’s            )
Office,                                                 )
                                                        )
                       Defendants.                      )
_______________________________________                 )

       The court hereby appoints Columbia Attorney J. Christopher Mills to represent the

plaintiff at the trial of this case. Discovery may not be reopened. The court will schedule

the trial after Mr. Mills has had an opportunity to acquaint himself with the file. The case

will be tried to a jury in the Columbia division.

       To this end, Mr. Mills is respectfully requested to notify the court as to when he will

be prepared for trial (which in no case shall be later than the November/December 2019 term

of court).

       IT IS SO ORDERED.


July 17, 2019                                             Joseph F. Anderson, Jr.
Columbia, South Carolina                            United States District Judge
